                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
               Plaintiff,                            )
       v.                                            )     No. 19-03160-01-CR-S-RK
                                                     )
DERRICK E. DAILEY,                                   )
                                                     )
               Defendant.                            )

                                             ORDER

       Before the Court is the Defendant’s Motion to Reconsider Detention. (Doc. 95.) On

November 26, 2019, the undersigned found by a preponderance of the evidence that the defendant

is a risk of flight and by clear and convincing evidence that Defendant presents a danger to the

community and ordered his pretrial detention without bond. (Doc. 25.) Defendant is currently

detained at the Greene County Jail awaiting trial.

       The undersigned has reviewed Defendant’s motion, the Government’s response (doc. 96)

and the Pretrial Services Report (doc. 27). While recognizing Defendant’s concerns regarding the

spread of the coronavirus (COVID-19), the undersigned does not find Defendant’s generalized

basis compelling in light of Defendant’s risk of flight and danger to the community. Therefore,

Defendant’s Motion to Reconsider Detention Without Bond is DENIED.

       IT IS SO ORDERED.

                                                     /s/ David P. Rush
                                                     DAVID P. RUSH
                                                     UNITED STATES MAGISTRATE JUDGE

DATE: April 20, 2020




            Case 6:19-cr-03160-RK Document 98 Filed 04/20/20 Page 1 of 1
